United States Court of Appeals
                                                                                       Fifth Circuit
                                                                                     F I L E D
                    IN THE UNITED STATES COURT OF APPEALS
                                                                                     October 10, 2006
                                 FOR THE FIFTH CIRCUIT                            Charles R. Fulbruge III
                                                                                          Clerk
                                  ______________________

                                       No. 05-30547
                                  ______________________


               UNITED STATES OF AMERICA,

                                                            Plaintiff-Appellee,

                                             versus

               MICHAEL W. FISHEL,

                                                            Defendant-Appellant.

             ________________________________________________________

                      Appeal from the United States District Court for
                             the Western District of Louisiana
                               (USDC No. 3:04-CR-30030)
             ________________________________________________________


Before JONES, Chief Judge, and REAVLEY and PRADO, Circuit Judges.

REAVLEY, Circuit Judge:

       Michael Fishel pleaded guilty to possession of methamphetamine with intent to

distribute pursuant to a plea agreement that retained the right to appeal the denial of his

motion to suppress. Fisher appeals and renews his argument that his detention beyond the

completion of the officer’s investigation resulting from the initial traffic stop for illegal lane

usage was unreasonable. We affirm.

                                                1
                                             I.

       While working on Interstate 20 in Ouachita Parish, Louisiana, Officer James Purvis

observed a vehicle weaving between lanes, its occupant talking on a cell phone and driving

20 miles per hour under the speed limit. Purvis activated his emergency lights, stopped the

vehicle, and informed the driver, Michael Fishel, of the reason for the stop. Fishel gave

Purvis his driver license, but appeared extremely nervous with a tremor in his voice. Purvis

asked Fishel to exit the vehicle and stand at the rear of the vehicle. Fishel complied, and

Purvis informed Fishel that he would issue Fishel a citation for improper lane usage. Purvis

inquired as to Fishel’s destination and ownership of the vehicle, and Fishel told Purvis that

he owned the vehicle, that he had been visiting his brother in Austin, Texas, and that he was

on his way home to Indiana. Purvis remarked that Fishel’s route didn’t seem a very direct

way to get back to Indiana. Fishel responded that he planned first to stop in Tunica,

Mississippi to pick up a destitute friend. When Purvis ran a computer check of Fishel’s

license, he discovered that the license was expired.

       When Purvis asked Fishel if he could search the vehicle, Fishel’s legs seemed to fail

and he had to brace himself against his vehicle. He then changed his story of ownership and

said that he could not give consent to search the vehicle because it did not belong to him.

The officer then radioed for the K-9 unit and, within a few minutes, the dog arrived and

alerted to indicate the presence of drugs.         A search of the vehicle located the

methamphetamine.

                                             II.

                                             2
         The controlling authority here is given in this court’s en banc opinion in United States

v. Brigham, 382 F.3d 500 (5th Cir. 2004), where we emphasized the importance of the

reasonableness of the peace officer’s conduct in “the scope of questioning, investigative

techniques, or length of permissible detention that may be undertaken following a valid

traffic stop.” Id. at 512. The court ruled: “A traffic detention may last as long as is

reasonably necessary to effectuate the purpose of the stop, including the resolution of

reasonable suspicion, supported by articulable facts within the officer’s professional

judgment, that emerges during the stop.” Id.

         There is no question that the officer may examine the driver’s license and vehicle

registration during a traffic stop and run a computer check on both. Id. at 507-08. He may

also ask about the purpose and itinerary of the driver’s trip. Id. at 508.

         Officer Purvis’ actions were eminently reasonable under the circumstance of Fishel’s

conduct and statements, as well as his driving with an expired license – an offense for which

Purvis had probable cause to arrest. State v. Randall, 718 So. 2d 590, 592 (La. App. 4 Cir.

1998).

AFFIRMED.




                                                3